PER CURIAM.
This appeal from the Circuit Court of Cedar County involves the sale of a parcel of realty in Cedar County, Missouri. As in Caudle v. Kelley et al, No. 10496, Mo. App., 545 S.W.2d 427, reported concurrently herewith, the plaintiffs’ petition is laid in four counts. The parties (except defendant Kelley) and sums involved are different, but otherwise plaintiffs’ petition is a mere rescript of the petition in No. 10496, and the action taken by the trial court is identical to that taken in No. 10496. For the reasons stated in Caudle v. Kelley et al., supra, the appeal is premature. Repetitive discussion of the controlling principles is unnecessary and the appeal is dismissed. See Rule 84.14, V.A.M.R.
All concur.